Citation Nr: 0729126	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-09 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  During the pendency of the claim, the case was 
transferred to the jurisdiction of the RO in Boston, 
Massachusetts.  


FINDING OF FACT

The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The veteran has PTSD due to traumatic experiences in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

II.  Entitlement to Service Connection

The veteran claims entitlement to service connection for PTSD 
due to traumatic stressors experienced in service.  Service 
connection may be established for a disability resulting from 
personal injury or disease suffered or disease contracted in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held in the view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The evidence does not show that the veteran participated in 
combat and he does not claim so.  In this regard, the veteran 
is not shown to have received commendations or awards that 
warrant the conclusion that he participated in combat, see 
VAOPGCPREC 12-99 at para. 12, 65 Fed. Reg. 6256-6258 (2000); 
VBA's Adjudication Procedure Manual, M21-1, Part VI, para. 
11.38(b)(1), and there is no other evidence sufficient to 
show participation in combat.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Furthermore, the Board notes that the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  West, Zarycki and Doran cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which 
has now been revised as to "Evidence of Stressors in Service" 
to read, in part, ... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

The veteran has claimed that he experienced several stressors 
during service that caused his PTSD.  Review of recent 
statements from the veteran's treating psychologist (formerly 
with VA), and the report of a July 2005 VA psychology 
evaluation, show that the veteran has linked his PTSD to 
incidents associated with his inservice assignments working 
around aircraft as a ground crew member performing aircraft 
maintenance.  The July 2005 evaluation report includes the 
following reported incidents.  The veteran was sometimes the 
first to arrive at the scene of a crash, putting out fires, 
and was involved in rescue, and reviewing accident scenes.  
He reported also that he helped to launch planes, which in 
some cases later crashed.  He reported (1) witnessing the 
remains of pilots and crew after accidents; (2) being in 
dangerous situations around fuel spills; 3) putting out a 
fuel-based fire, at which time he first froze, then put out 
the fire.  He reported that after this incident he went on 
leave and experienced a "breakdown" on attempting to get on 
a plane to go back to his base.  He reported witnessing many 
crashes, including at an air show on base, in which he helped 
launch a pilot, who then crashed and died.  He reported 
hearing about accidents in which pilots and crew he knew 
died.  He reported hearing about and seeing locations at 
which crew were killed by jet propellers.  

In a June 2003 statement from the VA treating physician, he 
related the veteran's  report that on one occasion he was 
called on to fight a fire on a large refueling tanker loaded 
with jet fuel, which caused the veteran to fear for his life.  
On another occasion, the veteran was hit by aircraft flaps 
and blown away by the backwash from the jets.  At Monthan Air 
Force Base, he participated in search and rescue missions for 
downed aircraft and witnessed a B-47 airplane crash with no 
survivors in Lajes, Azores.  His job entailed the rescue of 
downed planes.  On one occasion, he interacted with a pilot 
at an air show on base, who crashed shortly thereafter during 
the air show and died instantly. 

The service medical evidence reflects that the veteran was 
treated in service for anxiety related symptoms.  He was 
admitted and hospitalized for several days in January 1965 
for anxiety and depressive symptoms.  Associated service 
medical records include diagnoses of anxiety reaction, 
depressive reaction, and adult situational reaction.  

Service personnel records include a report of performance 
dated in February 1965, which shows the following.  The 
veteran worked on the flight line and he received training as 
a reciprocating aircraft mechanic.  During a recent launch 
the veteran was on fire guard for engine start when he 
noticed fuel coming from the body heater fuel drain.  The 
fuel ignited and was burning along the bottom of the fuselage 
and on the ground.  The veteran extinguished the fire, and 
later it ignited again and the veteran again put the fire 
out. 

Service personnel records include other reports of 
performance showing that the veteran's duties included ground 
crew member, transient maintenance section.  The veteran 
performed parking, servicing minor maintenance, and 
inspection of transient jet and reciprocating aircraft.  The 
veteran's DD Form 214 shows that his specialty was aircraft 
mechanic.  

A report of chronological listing of service shows that the 
veteran served as a recovery team member at McGuire Air Force 
Base beginning June 16, 1964; and served as a ground crew 
member, transitional maintenance, at Davis-Monthan Air Force 
Base, beginning in March 1965.  That report indicates that 
the veteran was still there in November 1966. 

Of record is a published newspaper article showing that 
during a March 19, 1965 air show on the Davis-Monthan Air 
Force Base, one of the participating planes crashed and the 
pilot was killed.  An NTSB report of record confirms this 
event. 

Service treatment records show that the veteran was treated 
in August 1965 for complaints of shaking and nervous 
symptoms.  The diagnosis at that time was acute situational 
maladjustment with anxiety reaction.

After service, a September 1979 VA treatment report contains 
the first post-service record of treatment (hospitalization) 
of the veteran for psychiatric treatment.  In that report the 
treatment provider noted a prior history of treatment for 
alcohol dependence, depressive neurosis, and brief reactive 
psychosis.  Subsequently, there are a number of records 
showing evidence of psychiatric treatment from the 1980s to 
2003.  

The veteran underwent VA psychiatric examination in December 
1997.  During that examination, the examiner's impression was 
that the veteran was quite depressed.  The diagnosis was 
history of panic disorder as well as major depression 
primary;  secondary is alcohol dependence, in remission, 
since 1980.

During a July 2005 VA examination, the veteran reported 
stressors as discussed earlier above.  Of importance here, 
the stressors included (1) being in dangerous situations 
around fuel spills, including putting out a fuel-based fire, 
at which time he at first froze, then on prompting, went 
ahead and put the fire out; and (2) witnessing crashes 
including being at an air show on base, when he helped a 
pilot launch, and then saw that plane crash killing the 
pilot.  In the July 2005 VA examination report, the examiner 
diagnosed PTSD, chronic, secondary to traumatic events in the 
military.  

The examiner provided the following summary.  She opined that 
the veteran continues to experience symptoms of PTSD and 
anxiety-related symptoms.  The veteran was first hospitalized 
in service for "nerves," and had one serious recurrence 
requiring hospitalization in 1979.  The examiner opined that 
the veteran continued to suffer chronically from these 
disorders.

A treating clinical psychologist, who had been the veteran's 
treating VA psychologist, provided statements in June 2003, 
July 2006 and April 2007.  In those statements the 
psychologist essentially opined that the veteran's PTSD was 
due to the inservice stressors experienced by the veteran.  
The cited traumatic stressors included the fire related 
stressor and the experience of seeing the crash and death of 
a pilot during an air show on base.

As discussed above, the veteran essentially alleges that his 
PTSD-related stressors resulted from incidents experienced in 
service in the course of his work with aircraft.  Of the 
reported traumatic stressors, the occurrence of two have been 
strongly supported by evidence of record; and these two have 
also been associated with a diagnosis of PTSD by treatment 
providers and examiners.  

In this regard, service records show that the veteran worked 
on the flight line as an aircraft mechanic, and was involved 
in putting out an aircraft jet-fuel fire.  The veteran was 
ground crew member at Davis-Monthan AFB during a period in 
which a pilot crashed a plane and was killed on that base 
during an air show.  The veteran's assertion that he 
interacted with the pilot before the accident is consistent 
with the veteran's role as a member of the ground crew during 
that period.  It is consistent with his duties and thus 
highly likely that the veteran later witnessed the crash.

The Court has held that corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  
The veteran's specialty was aircraft mechanic with duties as 
ground crew member at Davis-Monthan Air Force Base.  In light 
of that, along with his statements which the Board has been 
found to be credible and consistent with all official service 
records, and the opinions of several mental health 
professionals who also concluded that the in-service 
traumatic incidents described by the veteran did in fact 
occur, the Board finds that the evidence of record is at 
least in relative equipoise as to the verification of the 
claimed stressors.  

Moreover, the evidence shows that the veteran does have a 
diagnosis of PTSD, and also shows that this has been found to 
be related to the verified stressors as discussed above.  The 
evidence of record is at least in relative equipoise.  

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that PTSD was incurred in service.  38 
U.S.C.A. § 5107.   In light of the foregoing, service 
connection for PTSD is warranted.  38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


